Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed May 3, 2022 has been entered.  Claims 1, 6 and 8 are amended.  Claims 9, 10, 12 and 13 are cancelled.  Claim 14 is new.  Therefore, claims 1-8, 11 and 14 are currently pending in the application.

Drawings
The drawings are objected to because in Fig. 2A a spool assembly is shown.  How does the spool assembly pertain to the rest of the invention in the figure?  Where does the cable go?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
 	The amendment filed May 3, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In revised paragraph [0024], the last sentence reciting “As such, the inlet aperture 212 and the outlet aperture 218 may include a first adjustable orifice 213a of FIG. 2C and/or a second adjustable orifice 213b of FIG. 2B.” There appears to be no support for adjustable orifices in the embodiment in Fig. 2A. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 8 is objected to because of the following informalities:  in claim 8, line 4, “an outlet aperture to for withdrawal” should be --an outlet aperture for withdrawal--.
 	  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 recites “the conduit further comprises an adjustable orifice to receive the one or more signals and to operate the adjustable orifice to thereby control the flow of the viscous lubricant through the conduit.”  Paragraph [0023] of the Specification describes “The system that functions to adjust the size of the orifice may be a motor controlled clamping mechanism, motor controlled orifice, or the like without limitation.”  Figures 2C and 2D show adjustable orifices.  However, the orifices do not show a motor or structure to receive one or more signals, or any parts of the orifices move to adjust the size of an orifice.  The figures resemble static “apple slicers”.  The state of the art of the time of invention was to use a pump to flow lubricant through a conduit that then allowed cable to pass through a lubricator attached to that conduit that enabled the cable to come into contact with said lubricant.  State of the art was not changing orifice sizes automatically based on signals indicative of a rate of movement of the cable.   Therefore, Examiner believes one of ordinary skill in the art would not have known how to incorporate a motor controlled orifice with this limited description. The direction provided by Applicants only describe in generic terms that the system contains a motor controlled orifice.  The figures do not suggest how the orifice is controlled larger or smaller or what parts of the orifice are movable by a motor.  The motor part of the motor controlled orifice is not shown or described.  Also, it is not shown where a motor controlled adjustable orifice is located in the system.  As a result, the quantity of experimentation to make this portion of the invention would require undue experimentation.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “the conduit further comprises an adjustable orifice to receive the one or more signals and to operate the adjustable orifice to thereby control the flow of the viscous lubricant through the conduit.”  It is unclear an adjustable orifice receives one or more signals to operate the adjustable orifice.  Is this the same one or more signals from the at least one sensor that are received by a pump controller in claim 1?  What structure adjusts in the adjustable orifice to control flow of the viscous lubricant?  What structure receives the signals?  Are these the adjustable orifices in Figs. 2C and 2D?  The embodiment of Fig. 1 is the embodiment with a lubricator (17) as claimed in claim 1.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites “at least one sensor for generating one or more signals indicative of a rate of movement of the cable.  It is unclear what part of the moving cable is sensed for generating a signal.  It is unclear how the cable and sensor 10 shown relates to cable in bucket 220 and bucket 210.  Cable from bucket 210 appears to be manually pulled with fish tape 205 with no sensor shown.      


Allowable Subject Matter
Claims 1-4, 6-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a system for lubricating including a supply of viscous lubricant; a lubricator; a pump fluidly coupled to the supply of viscous lubricant and the lubricator to force the viscous lubricant from the supply of lubricant to the lubricator at which the lubricant is to be dispensed onto a cable that is being traversed through the lubricator; at least one sensor for generating one or more signals indicative of a rate of movement of the cable; and a pump controller configured to receive the for one or more signals from the at least one sensor and to automatically control the amount of lubricant that is to be dispensed by the lubricator onto the cable via use of the pump according to the one or more signals.  In addition, a system for lubricating including a container comprising a viscous lubricant and defining an inlet aperture within the container to receive a cable from a spool coiling bucket operably coupled to the container therethrough and an outlet aperture for withdrawal of the cable from the container; a profiled base provided within the container, the profiled base having a profile selected to bias lubricant to the inlet aperture; a conduit at least partially within the container to direct the cable from the inlet aperture through the viscous lubricant to the outlet aperture; wherein the conduit comprises a foraminous surface.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive. In regards to Applicants arguments on page 11 of 16 that claim 5 is clear and concise Examiner respectfully disagrees.  See current 112 rejections above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654